DETAILED ACTION
Response to Arguments
Applicant's arguments filed 7/25/2021 have been fully considered but they are not persuasive. 
Applicant argues: “By requiring the utilization of a single circular empty channel, Beard does not teach a second filter section that is upstream of the first section and is a tubular filter with a wall thickness of about 2mm and a hollow passageway having a diameter of about 3mm as recited in claim 39. Rather, Beard teaches away from this claimed configuration.” The Examiner disagrees. Beard specifically teaches and exemplifies a second filter section with single, circular, centrally positioned empty channel [Fig. 3]. Beard teaches dimensions of the section filter section and channel that encompass the claimed dimensions. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Applicants can rebut a prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. Applicant has not shown the criticality of the claimed values. Applicant has not provided support for the statement that “Beard teaches away from this claimed configuration.” Beard does not teach away from the claimed configuration. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39-44 and 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard (US 2012/0255569) in view of Robinson (US 2008/0092912) 
Regarding claim 39, Beard teaches a smoking article in the form of a heat-not-burn product capable of generating an aerosol for delivery to a consumer [0006, 0026], comprising a filter, the filter comprising: a first discrete filter section 36 comprising continuous filter material having an aerosol modifying additive disposed in said filter material, wherein the aerosol modifying additive is contained within a frangible capsule [0068; Fig. 10]; a second discrete filter section 38 connected to said first filter section, the second filter section comprising at least one channel 48 located in an axial region thereof, wherein the second filter section 38 is connected to said first filter section 36 so as to make the second filter section 38 upstream of said first filter section 36 when incorporated into a smoking article, and wherein the second filter section comprises a tubular filter section and wherein the channel comprises a hollow passageway through the second filter section having a cross-sectional area of 0.1 to 50 mm2, corresponding to a diameter of 0.4 mm to 8.0 mm [0059-0063], encompassing the claimed diameter. Beard teaches a smoking article circumference of 17-27 mm [0031], or a diameter of 5.4 mm to 8.6 mm. The difference in diameter between the overall smoking article and the passageway, 0.6 mm (8.6 mm – 8.0 mm) to 5 mm (5.4 mm – 0.4 mm) corresponds to double a wall thickness of tubular filter section. The wall thickness is thereby 0.3 mm (0.6 mm / 2 mm) to 2.5 mm (5 mm / 2 mm), overlapping the claimed thickness. 
Beard teaches the capsule is located in first filter section 36 [0068] but does not specify where in the first filter section 36. However, Beard does teach that in an embodiment when the capsule is located in the second filter section 38, it may be provide in the channel [0058], i.e. in an axial region thereof. One of ordinary skill in the art thereby would have found it obvious to position the capsule of Beard that is already taught to be in the first filter section 36, in an axial region of the first filter section (i.e. only in said axial region) to achieve the predictable result of flavoring the aerosol. The channel thus would direct aerosol, in use, through the axial region of the first filter section in which the frangible capsule is disposed.  
Beard teaches a cigarette length of 80 mm to 150 mm [0031]. Beard does not specify the length in embodiment when the article is not a cigarette, but rather an aerosol-generating smoking article that does not combust tobacco [0006] or a "heat but not burn cigarette alternative” [0026]. Robinson teaches a heat-not-burn smoking article [0010] with physical dimensions smaller than those of a conventional cigarette, including a suggested tobacco rod length of 40 mm [0095]. One of ordinary skill in the art would have found it obvious to use a tobacco rod length of 40 mm for the heat-not-burn smoking article of Beard to provide an appropriately sized article for heat-not-burn use, smaller than a conventional cigarette, as suggested by Robinson. Beard teaches an example of a tobacco rod with a length of 56 mm and a filter length of 27 mm for an overall length of 83 mm [0087]. In modified Beard, with a tobacco rod length of 40 mm, the total length of the article would be 67 mm. 
Regarding claims 40 and 41, Beard teaches the tubular filter section is formed from cellulose acetate tow [0081]. 
Regarding claim 42, the hollow channel of Beard necessarily has a lower resistance to aerosol passing through it than other regions of the second filter section. 
Regarding claims 43 and 44, the “axial region” of the first filter section appears to be defined by merely an imaginary boundary rather than an actual structural limitation. The first filter section of Beard thereby also has an “axial region” that reads on the present limitations. Alternatively, the channel in the second filter section of Beard is interpreted to correspond to the claimed axial region of the second filter section, having a diameter of 0.4 mm to 8.0 mm as applied to claim 39, or a radius of 0.2 mm to 4.0 mm. 
Regarding claim 46, Beard teaches the aerosol modifying additive comprises menthol [0078].
Regarding claim 47, Beard teaches the capsule has a diameter of about 3.5 mm [0074]. 
Regarding claims 48 and 49, Beard as applied to claim 39 above suggests the capsule may be located in an axial region of the first filter section. Beard further suggest that the capsule may be located in a filter section at a position other than a longitudinally central position of that section, as shown in Fig. 10. Thereby one of ordinary skill in the art would have found it obvious to place the capsule within the first filter section at a position other than a longitudinally central position within the first filter section to predictably modify the aerosol. As the first filter section 36 of Beard has a length of 4-20 mm [0058], any position other than a longitudinally central position would necessarily be from 1 mm to 10 mm from a longitudinally central position.
Regarding claim 50, Beard teaches a third discrete filter section connected to the first filter section so as to make it upstream of said first filter section when incorporated into a smoking article [0060].
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard and Robinson as applied to claim 50 above, and further in view of Arzonico (US 5,271,419).
Beard teaches the first filter section and the second filter section are wrapped in a plug wrap [0027; Fig. 10]. Two separate plug wraps are not disclosed. Arzonico teaches a cigarette filter wherein first filter section 40 is wrapped in a first plug wrap 42 and the second filter section 32 is wrapped in a second plug wrap 36 [Fig. 1; col. 3, l. 65 to col. 4, l. 20]. As this is a conventional means known in the art for combining multiple filter sections, it would have been obvious to one of ordinary skill in the art to apply to the filter of Beard to achieve predictable results. 
Claims 51 and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Beard and Robinson as applied to claim 50 above, and further in view of Besso (US 2011/0120481). 
Beard teaches the third section includes fibrous filter material [0010, 0060]. Granular adsorbent in the third filter section is not disclosed. Besso teaches a cigarette filter wherein the third filter section 26 may include granular activated carbon adsorbent dispersed within the filter material [Fig. 5; 0139]. It would have been obvious to one of ordinary skill in the art to disperse granular adsorbent within the filter material of the third filter section of Beard to achieve the same, predictable result of removing at least one gas phase constituent from mainstream smoke [Besso 0094]. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747